DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 29 July 2022. 
Claims 1 and 4-20 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 4-20 are drawn to a method which is a statutory categories of invention (Step 1: YES). 
Independent claim 1 recites providing a continuity of care for a patient during transfer between care settings, deciding to transfer a patient from a first care setting to a second care setting, performing a first assessment of the patient in the first care setting, comprising performing a plurality of SEM scans of at least one body location of the patient, calculating an initial delta value form the plurality of SEM measurements, wherein the initial delta value is determined by the difference between the maximum SEM value and the minimum SEM value form the first plurality of SEM measurements, performing at least one assessment selected form the group consisting of a risk assessment of the patient, a visual skin assessment of at least one body location of the patient and an image of the at least one body location, preparing a transfer record for transferring to the second care setting comprising the first assessment, and transmitting the transfer record with the patient to the second care setting wherein the decision to transfer the patient is based partially on the delta values recorded while in the first care setting. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and patient by visually assessing the patient’s skin in an assessment. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Further, the recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating SEM values. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “SEM scanning apparatus”, and “sensor configured to measure biocapacitance”, are recited at a high level of generality (e.g., that the calculating and analyzing is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abs tract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1 and Figure 4
and 
Paragraph 117, where “A patient was subjected to multiple SEM measurements at and around the honey prominence of the sacrum using an apparatus capable of measuring SEM measurements.”
Paragraph 39, where “apparatus that uses radio frequency (RF) energy to measure the sub-epidermal capacitance using a bipolar sensor, where the sub-epidermal capacitance corresponds to the moisture content of the target region of skin of a patient.”

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 4-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio (US 2017/0319073 A1) in view of Tonar (US 10,485447 B2) and further in view of Main (WO 2011/091517 A1).

CLAIM 1-
DiMaio teaches the limitations of:
A method of providing a continuity of care for a patient during transfer between care settings, the method comprising the steps of: deciding to transfer a patient from a first care setting to a second care setting (doctors make treatment decisions to determine surgical vs non-burn specialist care settings (para [0121]), imager scanners are used for the data sets (para [0176])
performing a first assessment of the patient in the first care setting (an assessment is performed in a first setting such as bedside or pre-operatively (para [0447]))
preparing a transfer record for transferring to the second care setting comprising the first assessment (a record is transferred before determination of an amputation (Figure 57 and para [0448]), multiple health assessments are taken different than the first assessment (para [0473]))
Transmitting the transfer record with the patient to the second care setting, wherein the decision to transfer the patient is based partially on the… values recorded while in the first setting (DiMaio teaches reaching a triage decision based on probability values at a first care setting to determine that surgery is urgently needed based on the severity of the burns on the patient’s skin and transfers the records of the patient’s skin (para [0197, 121, 0314-0316]))


DiMaio does not explicitly teach, however Tonar teaches:
using a sub-epidermal moisture (SEM) scanning apparatus (Figure 4 of Tonar teaches that an SEM scanner is used to obtain the images which is directed to an SEM scanning apparatus (col 7 lines 55-65)) comprising performing a plurality of SEM scans of at least one body location of the patient (a SEM scan is performed on the body location of a patient (anatomical site) (col 2 lines 10-35)) wherein the SEM scanning apparatus comprises a sensor configured to measure biocapacitance (Tonar teaches that the invention includes a bipolar configuration of electrodes (i.e., a sensor) that is connected to a capacitance input of the patient’s skin (col 8, lines 48-64 and col 9 lines 1-19 and 54-66) which reads on the specification’s definition of the biocapacitance sensor in which a bipolar sensor is used to measure sub-epidermal capacitance (para [0039] of specification))
wherein the SEM scan comprises a plurality of SEM measurements (at least two SEM values measured around the anatomical site and their relative measurement locations (col 2 lines 50-51))
calculating an initial delta value from the plurality of SEM measurements (Tonar describes the initial delta value as “delta difference” wherein a difference is determined (delta value) from a maximum and minimum SEM value (plurality of SEM values obtained from the SEM measurements) (col 2 lines 10-35))
wherein the initial delta value is determined by the difference between the maximum SEM value and the minimum SEM value from the first plurality of SEM measurements (wherein a difference is determined (delta value) from a maximum and minimum SEM value (plurality of SEM values) based on a body location (damaged tissue) (col 2 lines 10-35))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio to integrate the application of performing a SEM scan of a patient to analyze SEM values of Tonar with the motivation of making it easy for the user to diagnosis a patient’s skin before significant symptoms occur (see: Tonar, col 1).

DiMaio in view of Tonar does not explicitly teach the use of decision-making regarding delta values, only the use of p-values are used, however Main teaches: 
Performing at least one assessment selected from the group consisting of a risk assessment of the patient, a visual skin assessment of at least one body location of the patient, and an image of the at least one body location (Main teaches that a risk assessment and a body zone risk (i.e., body location) is calculated and body location image is shown (page 34 lines 7-14, Figures 12-13)
wherein the decision … is based partially on the delta values recorded while in the first setting (Main teaches that the delta values are used to determine if further care is needed for the patient, and then further actions are taken based on the risk level deltas from the skin pressure (i.e., capacitance) (pages 34-35))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar to integrate the application of performing a a determination of patient care with delta values of Main with the motivation of assisting clinical staff more effectively (see: Main, page 2 lines 17-19).

CLAIM 4-
DiMaio in view of Tonar and further in view of Main teaches the limitations of claim 1. Regarding claim 4, Tonar further teaches:
The method of claim 1, further comprising the step of: performing a plurality of SEM scans of the patient at different times while in the first care setting, and recording the initial delta values from each of the respective SEM scans,  (Tonar describes the initial delta value as “delta difference” (col 2 lines 10-35)), wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and Figure 11 shows sample time-lapsed SEM scans)
wherein the decision to transfer the patient is based partially on the delta values recorded while in the first care setting (flagging of damaged tissue is notified around the anatomical site to determine if the skin is damaged and if the skin is healthy no further testing is needed (col 13 lines 40-52))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio to integrate the application of performing a SEM scan of a patient to analyze SEM values of Tonar with the motivation of making it easy for the user to diagnosis a patient’s skin before significant symptoms occur (see: Tonar, col 1).



CLAIM 5-
DiMaio in view of Tonar and further in view of Main teaches the limitations of claim 4. Regarding claim 5, Tonar further teaches:
The method of claim 4, wherein the transfer record comprises the initial delta values from a portion of the plurality of SEM scans of the patient taken at different times while in the first care setting. (Tonar describes the initial delta value as “delta difference” (col 2 lines 10-35), wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and Figure 11 shows sample time-lapsed SEM scans)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio to integrate the application of performing a SEM scan of a patient to analyze SEM values of Tonar with the motivation of making it easy for the user to diagnosis a patient’s skin before significant symptoms occur (see: Tonar, col 1).

CLAIM 6-
DiMaio in view of Tonar and further in view of Main teaches the limitations of claim 2. Regarding claim 6, Tonar teaches:
The method of claim 1, wherein the SEM scan is performed at all body locations identified for monitoring (wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and body location can include multiple places  (col 11 lines 10-17))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio to integrate the application of performing a SEM scan of a patient to analyze SEM values of Tonar with the motivation of making it easy for the user to diagnosis a patient’s skin before significant symptoms occur (see: Tonar, col 1).

CLAIM 7-
DiMaio in view of Tonar and further in view of Main teaches the limitations of claim 1. Regarding claim 7, DiMaio further teaches: 
The method of claim 1, wherein the first assessment comprises at least one of a risk assessment of the patient (risk assessment is analysis of the recipient's tissue's ability to accept a new blood supply, quality and nature of recipient tissue is the visual skin assessment (para [0219]))

CLAIM 9-
DiMaio in view of Tonar and further in view of Main teaches the limitations of claim 1. Regarding claim 9, DiMaio further teaches:
reporting the first data record to a database (Spectral signatures can be collected from a patient's burn and compared to a database of known spectral signatures to characterize the patient's burn. (para [0023]))
and reporting the transfer record to the database (metrics are used to determine if the patient will move to surgery for amputation (para [0475]))

DiMaio does not explicitly teach, however Tonar further teaches:
The method of claim 1, further comprising the steps of: performing a first SEM scan of at least one body location of the patient while in the first care setting, (flagging of damaged tissue is notified around the anatomical site to determine if the skin is damaged and if the skin is healthy no further testing is needed (col 13 lines 40-52))
wherein the first SEM scan comprises a plurality of measurements of an SEM value at the body location and calculation of a first delta value from the plurality of SEM values (wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and body location can include multiple places (col 11 lines 10-17))
creating a first data record that comprises the first delta value (wherein a difference is determined (delta value) from a maximum and minimum SEM value (plurality of SEM values) based on a body location (damaged tissue) (col 2 lines 10-35))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio to integrate the application of performing a SEM scan of a patient to analyze SEM values of Tonar with the motivation of making it easy for the user to diagnosis a patient’s skin before significant symptoms occur (see: Tonar, col 1).

Claims 8, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio (US 2017/0319073 A1) in view of Tonar (US 10,485447 B2)  further in view of Main (WO 2011/091517 A1) and further in view of Wheeler (US 2016/0038055 A1).

CLAIM 8-
DiMaio in view of Tonar and further in view of Main teaches the limitations of claim 1. Regarding claim 8, DiMaio in view of Tonar and further in view of Main does not explicitly teach, however Wheeler teaches: 
The method of claim 1, wherein the transfer record comprises at least one of a transaction type, a transaction date/time, a "to" location, and a "from" location. (Additionally, the server may be configured to gather and/or receive the date, time of day and geographical location of each wearer of the device during each measurement period. If measuring physiological parameters of the user (e.g., skin resistance and/ or capacitance), such information may be used to detect and monitor spatial and temporal spreading of dis­eases. As such, the wearable device may be configured to determine and/or provide an indication of its own location. For example, a wearable device may include a GPS system so that it can include GPS location information ( e.g., GPS coor­dinates) in a communication to the server. As another example, a wearable device may use a technique that involves triangulation (e.g., between base stations in a cellular net­work) to determine its location. (para [0053]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main to integrate the application of using GPS tracking identifiers of Wheeler with the motivation of making it easy for the user to track health information in different environments (see: Wheeler para [0107]).

CLAIM 10-
DiMaio in view of Tonar and further in view of Main teaches the limitations of claim 9. Regarding claim 10, Tonar teaches:
a first date/time when the first SEM scan was performed (Figure 11 shows a time is given for the SEM scan)

DiMaio in view of Tonar and further in view of Main does not explicitly teach, however Wheeler teaches:
the first data record comprises a patient identifier (physiological data about the wearer is a user identifier (para [0049]))
and the transfer record comprises the patient identifier and a second date/time when the first assessment was performed. (history of device use includes multiple measurement assessments (para [0076]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main to integrate the application of using user identifiers of Wheeler with the motivation of making it easy for the user to track health information (see: Wheeler para [0107]).


CLAIM 11-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler teaches the limitations of claim 10. Regarding claim 11, DiMaio further teaches:
and calculating a second delta value while in the second care setting (Figure 57 shows that a second patient metric value is obtained post-op of amputation and capacitance is a form of SEM evaluation of differences of values (delta value))
creating a second data record that comprises…, the second delta value, and a third date/time when the second… scan was performed (FIG. 58 illustrates an example clinical study flow diagram. DeepView Imaging Evaluation (FIG. 58): Micro­circulation data for each subject will be collected by imaging the skin using the Spectral MD Gen2 device. Scans of approximately 30 sec each will be obtained from each leg awaiting amputation. We will image regions of the ankle and foot according to the traditional surgical methods of ampu­tation in PAD patients including: above the knee (AKA), below the knee (BKA), above the ankle (i.e., foot), trans­metatarsal, or toe. The regions of skin that are used as a flap to cover the stump will be selected for analysis (FIG. 59).(para [0455])) and figure 58 shows three time metrics that are analyzed
and reporting the second data record to a database (multiple data records are added to the diagnostic algorithm database (para [0457]))

DiMaio does not explicitly teach, however Tonar teaches: 
The method of claim 10, further comprising the steps of: performing an SEM scan of the at least one body location of the patient (wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and body location can include multiple places (col 11 lines 10-17))
SEM scan (wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and body location can include multiple places (col 11 lines 10-17))

DiMaio in view of Tonar and further in view of Main does not explicitly teach, however Wheeler teaches:
a patient identifier (physiological data about the wearer is a user identifier (para [0049]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main to integrate the application of using user identifiers of Wheeler with the motivation of making it easy for the user to track health information using anonymized privacy settings (see: Wheeler para [0107]).

CLAIM 12-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler teaches the limitations of claim 11. Regarding claim 12, Tonar further teaches:
querying the database to retrieve a portion of data records that comprise the delta values of the at least one body location of the patient (a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and body location can include multiple places (col 11 lines 10-17))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main to integrate the application of using user identifiers of Wheeler with the motivation of making it easy for the user to track health information using anonymized privacy settings (see: Wheeler para [0107]).

CLAIM 13-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler teaches the limitations of claim 12. Regarding claim 13, Wheeler further teaches:
The method of claim 12, further comprising the step of: formatting the retrieved delta values in date/time order, and displaying the formatted delta values (real-time data of capacitance (delta value) is obtained and a graphical information may be displayed in time order (para [0077-78]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main to integrate the application of using user identifiers of Wheeler with the motivation of making it easy for the user to track health information using anonymized privacy settings and time data (see: Wheeler para [0107]).

CLAIM 14-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler teaches the limitations of claim 10. Regarding claim 14, DiMaio further teaches:
The method of claim 10, further comprising the steps of: creating an additional data record that comprises the patient identifier, a data element from the group of nutritional information, an implemented intervention, a risk assessment, a visual skin assessment, a care plan, a doctor's note, an event, a vital sign, a body weight, and a lab result, and a date/time associated with the data element, (FIG. 58 illustrates an example clinical study flow diagram. DeepView Imaging Evaluation (FIG. 58): Micro­circulation data for each subject will be collected by imaging the skin using the Spectral MD Gen2 device. Scans of approximately 30 sec each will be obtained from each leg awaiting amputation. We will image regions of the ankle and foot according to the traditional surgical methods of ampu­tation in PAD patients including: above the knee (AKA), below the knee (BKA), above the ankle (i.e., foot), trans­metatarsal, or toe. The regions of skin that are used as a flap to cover the stump will be selected for analysis (FIG. 59).(para [0455]))  and (In a patient undergoing treatment implementing the techniques described herein similar probe locations to those shown in conditions 7200C-7200E can be used for tissue classification during treatment, for example to identify burn tissue versus excised/debrided tissue and in some embodiments to identify a degree of the bum in the burn tissue. In other implementations more probe locations can be used, for example to classify severity of different regions of a bum. (para [0569])) and (Significant patient health information that will be used in the diagnostic model will be collected by the clinical staff at the individual clinical sites. We will not collect any data that is beyond standard of care. These metrics will be include, but are not limited to: metrics of diabetic control ( e.g., HbAlc, glucose, and insulin), smoking history, obesity ( e.g., BMI or waste circumference), nutrition ( e.g., albumin, pre-albumin, transferrin), infection ( e.g., WBC, granulocyte status, temperature, antibiotic use), age, mechanism of injury, and important medication (e.g., glucocorticoids or chemotherapy). This information will be added to the diag­nostic algorithm by inputting the information into the soft­ware on !he DccpVicw im,1g.ing dc,icc. (para [0457])); 
and reporting the additional data record to the database( multiple data records are added to the diagnostic algorithm database (para [0457]))

CLAIM 19-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler teaches the limitations of claim 11. Regarding claim 19, DiMaio further teaches:
and calculating a third delta value while in the third care setting (Figure 57 shows that a second patient metric value is obtained post-op of amputation and capacitance is a form of SEM evaluation of differences of values (delta value))
creating a third data record that comprises…, the third delta value, and a fourth date/time when the third… scan was performed (FIG. 58 illustrates an example clinical study flow diagram. DeepView Imaging Evaluation (FIG. 58): Micro­circulation data for each subject will be collected by imaging the skin using the Spectral MD Gen2 device. Scans of approximately 30 sec each will be obtained from each leg awaiting amputation. We will image regions of the ankle and foot according to the traditional surgical methods of ampu­tation in PAD patients including: above the knee (AKA), below the knee (BKA), above the ankle (i.e., foot), trans­metatarsal, or toe. The regions of skin that are used as a flap to cover the stump will be selected for analysis (FIG. 59).(para [0455])) and figure 58 shows multiple time metrics that are analyzed
and reporting the third data record to a database (multiple data records are added to the diagnostic algorithm database (para [0457]))

DiMaio does not explicitly teach, however Tonar teaches: 
performing an SEM scan of the at least one body location of the patient (wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and body location can include multiple places (col 11 lines 10-17))
SEM scan (wherein a SEM scan is initially made and different values (plurality of SEM values) are determined based on a body location (damaged tissue) (col 2 lines 10-35) and body location can include multiple places (col 11 lines 10-17))

DiMaio in view of Tonar and further in view of Main does not explicitly teach, however Wheeler teaches:
a patient identifier (physiological data about the wearer is a user identifier (para [0049]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main to integrate the application of using user identifiers of Wheeler with the motivation of making it easy for the user to track health information using anonymized privacy settings (see: Wheeler para [0107]).

CLAIM 20-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler teaches the limitations of claim 19. Regarding claim 20, Wheeler further teaches:
The method of claim 19, further comprising the step of querying the database to retrieve the delta values observed over time for a particular patient across multiple care settings and various episodes of care (real-time data of capacitance (delta value) is obtained and a graphical information may be displayed to determine a user’s health through different settings (para [0077-78]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main to integrate the application of using user identifiers of Wheeler with the motivation of making it easy for the user to track health information using anonymized privacy settings (see: Wheeler para [0107]).



Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio (US 2017/0319073 A1) in view of Tonar (US 10,485447 B2) further in view of Main (WO 2011/091517 A1) further in view of Wheeler (US 2016/0038055 A1) and further in view of Snell (US 5292341 A).

CLAIM 15-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler teaches the limitations of claim 13. Regarding claim 15, DiMaio in view of Tonar and further in view of Wheeler does not explicitly teach, however Snell teaches: 
The method of claim 13, wherein the formatted delta values is displayed in the form of a curve (Figure 3 shows the delta rates in the form of a graphical slope)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main and further in view of Wheeler to integrate the application of using a sloped delta graph of Snell with the motivation of making it easy for the user to track information (see: Snell Figure 3).

CLAIM 16-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler and further in view of Snell teaches the limitations of claim 15. Regarding claim 16, Snell further teaches: 
The method of claim 15, further comprising the step of analyzing the retrieved delta values to determine one or more of a slope, (Figure 3 shows the delta rates in the form of a graphical slope that is analyzed (paragraph 46))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main and further in view of Wheeler to integrate the application of using a sloped delta graph of Snell with the motivation of making it easy for the user to track information (see: Snell Figure 3).

CLAIM 17-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler and further in view of Snell teaches the limitations of claim 16. Regarding claim 17, Snell further teaches: 
The method of claim 16, wherein acceleration is determined by the rate of change of the slope of the curve (the rate of time is accelerated in regards to the rate of change of the slope of the figure 2 curve (Figure 2))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main and further in view of Wheeler to integrate the application of using a sloped delta graph of Snell with the motivation of making it easy for the user to track information (see: Snell Figure 3).

CLAIM 18-
DiMaio in view of Tonar and further in view of Main and further in view of Wheeler and further in view of Snell teaches the limitations of claim 16. Regarding claim 18, Snell further teaches: 
The method of claim 16, wherein the decision to transfer the patient is based partially on one or more of the slope, the acceleration, the curve shape and associated characteristics, and the time-to-intercept of a selected threshold value. (The Reaction Time controls the amount of time the pacemaker spends at a given pacing rate by requiring a minimum number of stimulation pulses at that rate. Once these pulses occur, the rate can be increased. A short Reaction Time allows the pacing rate to accelerate rapidly in response to sensed physiological activity above the Threshold; a long Reaction Time forces a slow increase in the pacing rate.(para [0019]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of DiMaio in view of Tonar and further in view of Main and further in view of Wheeler to integrate the application of using a sloped delta graph of Snell with the motivation of making it easy for the user to track information (see: Snell Figure 3).

Response to Arguments
The arguments filed 29 July 2022 have been fully considered. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that reducing the risk of pressure ulcers is a technological problem and deciding on transferring the patient based on delta values is a technological solution. The input and output of data within a generic sensor is not technology that would provide a practical application that would overcome the abstract idea. Further, reducing a risk to a patient is improving the interactions between a user and a patient as evidenced in the specification show that the claims are directed to organizing human activity. The “medical field” is not necessarily a “technical field”, nor is a treatment effected. Reducing risk to a patient is not a technological problem. Classen is an example of adding a meaningful limitation to the claims that create a practical application, however Classen integrated the results of the analysis into a specific and tangible method that resulted in the method “moving from abstract scientific principle to specific application” (Classen Immunotherapies Inc. v. Biogen IDEC). The current claimed limitations fail to provide this practical application and the 101 rejection is maintained. Examiner has provided a proper 101 rejection and followed proper USPTO guidelines. 
Regarding the arguments pertaining to the 103 rejection, these arguments are not persuasive. Examiner has shown a proper prima facie case in the obviousness statements when combining references that follow USPTO guidelines. 
Applicant further argues that Main does not teach “delta values” in the characterization of delta values of the invention. In the specification paragraph 50, the delta value is merely a difference in SEM values as it is well-known in the art that the term “delta” refers to a difference between values. Main teaches a delta value (i.e., a difference between values) to calculate risk values. What Applicant has pointed to is the calculation of a risk coefficient from the risk value by dividing the maximum risk value. The calculation of the delta risk value is the change of risk values, as it is well known in the art what is meant by a delta value (i.e., change of values) in pages 34-36 of Main. Although a delta value being a difference between two values is a simplistic mathematical well-known function, Examiner points to page 4 of Main that describes the difference between risk values calculated from delta values so there can be no confusion as to the difference between a risk value calculated through delta values and a risk coefficient calculated through dividing maximum values. 
A skilled artisan would understand what a delta value is and the difference between a delta and a coefficient as it is well-known in the art of mathematics. 
Applicant further argues that Wheeler in dependent claims and Snell in the dependent claims fails to teach the decision to transfer a patient as recited in claim 1. Wheeler and Snell were not used to teach independent claim 1 and would have been obvious to combine the limitations as recited in the rejection above. 
The other dependent claims rely on the arguments of the independent claims and are rejected upon the same reasons recited above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626